Citation Nr: 1211625	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992, from November 2001 to November 2002, and from January 2011 through September 2011.  The Veteran also had several periods of unverified service in a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection and awarded a 0 percent rating for bilateral pes planus with plantar fasciitis, effective November 9, 2002.  By a July 2005 Supplemental Statement of the Case, the RO increased the disability rating from 0 to 10 percent, effective November 9, 2002.  

In November 2006, the San Diego, California, RO assumed jurisdiction of the claims of veterans residing in Orange County, California.  As the Veteran resides in Orange County, the Los Angeles RO transferred the Veteran's claims file to the San Diego RO.

The Veteran testified before the undersigned at a Travel Board hearing in August 2007.  A transcript of this hearing is associated with the claims file. 

In a February 2009 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court vacated the Board's February 2009 decision and remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand. 

This appeal was assigned to the undersigned by the Chairman in 2007.  Effective on February 23, 2011, I was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C.A. § 3345.  Under 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The issue then arises as to whether I may continue on the case or must assign the proceeding to an expanded panel of at least three Board members, including myself.  While this is a matter of first impression, I conclude that the law does not require reassignment in these circumstances.  It is assumed, for purposes of this analysis, that the provisions applicable to the Chairman would also apply to the Acting Chairman during his or her tenure in that capacity.  The operative provision, 38 U.S.C.A. § 7102(b), specifies that "[a] proceeding may not be assigned to the Chairman as an individual member."  In fact, this proceeding was assigned to me years ago, in my capacity as an individual member of the Board.  Hence, there has been no assignment to the Acting Chairman.  Nothing in the statute expressly requires reassignment to a panel if the individual Board member who had been assigned the proceeding later becomes the Chairman or is designated as Acting Chairman.  Further there is some indication, at least by analogy, that Congress intended that an individual assigned to make a determination in an appeal may proceed do so even after that individual's status changes.  See, e.g., 38 U.S.C.A. § 7101(c)(1)(B) (stating that an individual designated as an acting Board member may continue to serve in that capacity in making a determination on a proceeding which he or she was assigned, notwithstanding the termination of the period of designation of that individual as an acting Board member).  In view of the above and in furtherance of the Board's mission to decide appeals in a timely manner, 38 U.S.C.A. § 7101(a), I will continue to make the determination in this proceeding as an individual member of the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

A review of the record shows that the Veteran was called to active duty in January 2011.  Records contained within Virtual VA, a database containing a paperless version of the Veteran's claims file, show that he was released from active duty on September 30, 2011.  The treatment records associated with that period of service have not been uploaded into Virtual VA, and have not been associated with the paper version of his claims file.  As such, it is unclear to the Board whether the Veteran was treated for his pes planus with plantar fasciitis disability during his most recent period of active service.  As the treatment records for this period may include information relevant to the Veteran's claim, they are pertinent, and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611   (1992). 

A remand is also necessary in order to provide the Veteran an additional VA examination.  The Veteran last underwent VA examination for his service-connected pes planus with plantar fasciitis disability in March 2005.  As the impact of the Veteran's most recent period of active duty on his disability is unclear, the Board concludes that an additional examination is needed in order to fairly address the merits of the Veteran's claim.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (remanding a claim because the record did not adequately reveal the current state of the claimant's service-connected disability); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Lastly, records of any VA treatment obtained since March 2005 should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Request from the National Personnel Records Center the service treatment records pertaining to the Veteran's period of active duty from January 2011 through September 2011.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.   

2.  Obtain copies of all VA treatment records for pes planus with plantar fasciitis dated from March 2005 to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

3.  Thereafter, schedule the Veteran for a podiatric examination to determine the nature and severity of his bilateral pes planus with plantar fasciitis disability.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should specifically offer opinions as to the following:

a)  Whether the Veteran's pes planus disability is manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use, evidence of swelling, or characteristic callosities of either foot.

b)  Whether the Veteran's pes planus disability is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation.

c)  Whether the Veteran's pes planus disability is not improved with the use of orthotics.

d)  Whether the Veteran's plantar fasciitis disability is best classified as a disability that is mild, moderate, or severe in degree.

e)  Whether, considering both the bilateral pes planus and plantar fasciitis disabilities together, the Veteran's foot disabilities are best classified as mild, moderate, or severe in degree.

All opinions provided must be must be accompanied by a full rationale, with citation to relevant medical findings.

4.  Then, readjudicate the claim, specifically taking into consideration whether the Veteran is entitled to a separate compensable rating for his plantar fasciitis in addition to the rating assigned for his pes planus.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, based on a complete review of all updated relevant evidence, including the updated VA treatment records identified in paragraph (1) of this remand, the results of the VA examination, and any other new evidence.  After allowing the appropriate time for response, return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


